 ATLANTIC MILLS SERVICING CORPORATION OF CLEVELAND, INC.65their votes will be pooled with those in voting group (b)." The Re-gional Director conducting the elections is instructed to issue a certifi-cation of representatives to the union selected by a majority of theemployees in the pooled group, which the Board in such circumstancesfinds to be appropriate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]11 If the votes are pooled,they are to be tallied by counting votes for Teamsters LocalNo. 955 as valid votes cast, but neither for nor against any union seeking to representthe more comprehensive unit;all other votes are to be accorded their face value, whetherfor representation by a union seeking the comprehensive unit or for no unionAtlantic Mills Servicing Corporation of Cleveland,Inc., and itssubsidiariesAtlanticMillsMenswear of Cleveland,Inc.,At-lanticMills Fashions of Cleveland,Inc.,AtlanticMills Chil-dren's Apparel of Cleveland, Inc., AtlanticMills Accessories ofCleveland,Inc., and/or Virginia DareStoresCorporation 1andRetailClerksInternational Association,Local 41, AFL-CIO,Petitioner.Case No. 8-RC-2787. January 16,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edward A. Grupp, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.Virginia Dare Stores Corporation, a Delaware corporation withits principal place of business in New York City, New York, operatesself-service department stores in some five States under the trade nameof Atlantic Mills Shopping World 2 Only the store located in Bedford,Ohio, is here involved.AtlanticMills Servicing Corporation ofCleveland, Inc., a wholly owned subsidiary of the Virginia Dare StoresCorporation, holds a lease on the premises in Bedford.Atlantic MillsMenswear of Cleveland, Inc., Atlantic Mills Fashions of Cleveland,Inc.,Atlantic Mills Children's Apparel of Cleveland, Inc., and At-lanticMills Accessories of Cleveland, Inc., affiliated subsidiaries ofthe Virginia Dare Stores Corporation, operate a ready-to-wear cloth-ing department at the Bedford store.The parties agree that all theabove-named entities constitute the Employer herein.1 The Employer's name appears as amendedat thehearing.2In addition, VirginiaDare StoresCorporationoperates 29 retail women's ready-to-wearstores underthe VirginiaDare name inapproximately 10 States.The record does notdisclosethe valueof annual sales made by these establishments.117 NLRB No. 19.423784-57-vol. 117-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties stipulated that, during the 4-month period beginning inMay 1956, when the Bedford store commenced operations, until August31, 1956, Virginia Dare Stores Corporation shipped from its NewYork facilities directly to the Employer's ready-to-wear departmentgoods valued at $376,662.During the same period, the Employer re-ceived direct shipments of goods from out-of-State manufacturersvalued at $318,539.The Employer's sales during the 4-month periodtotaled approximately $669,000.The Petitioner contends that the Employer's direct out-of-Statepurchases for the 4-month period from May to August, when projectedon a 12-month basis, satisfy the Board's jurisdictional standard forthe assertion of jurisdiction over retail store establishments.Whilethe Employer does not deny that it is engaged in commerce within themeaning of the Act, it refused to stipulate that its operations bringitwithin the Board's jurisdictional rules.It seems clear that the Employer's direct out-of-State purchases,when projected on a 12-month basis,3 are in excess of $1,000,000.Ac-cordingly, as the Board's direct inflow requirement for the assumptionof jurisdiction over retail stores has been met,4 we find that the Em-ployer is engaged in commerce within the meaning of the Act and thatitwill effectuate the policies of the Act to assert jurisdiction over it.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question exists concerning the representation of employees ofthe Employer within the meaning of Section 9 (c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all employees of the Employer atthe Bedford, Ohio, store, including employees of all leased depart-ments, as well as employees in the Employer's ready-to-wear depart-ment, but excluding guards, watchmen, and all supervisors as definedin the Act.Alternatively, the Petitioner requests a unit of employeesconfined to the Employer's ready-to-wear department.The Em-ployer contends that the Petitioner's primary unit request is inap-propriate because it includes employees of leased departments overwhose terms and conditions of employment the Employer exercisesno essential control.However, the Employer agrees that the Peti-tioner's alternative unit request, limited to the employees in the ready-to-wear department, is appropriate for collective-bargaining purposes.There is no history of collective bargaining at this establishment.Atlantic Mills Servicing Corporation of Cleveland, Inc., holds alease on the Bedford store and sublets space on the premises to 113 SeeCarpenter Baking Company, Inc.,112 NLRB 288.4 SeeHogue and Knott Supermarkets,110 NLRB 543. ATLANTIC MILLS SERVICING CORPORATION OF CLEVELAND, INC.67independent corporations 5 who operatevariousdepartmentsfeaturingsuch items as shoes, hardware, toys, etc.The ready-to-wear depart-ment, which is owned and operated by this Employer, is nota leaseddepartment.The Bedfordstore isunder the overall managementof a store man-ager employed by Virginia Dare Stores Corporation.The storemanager directly supervises the employees in the Employer's ready-to-wear department.However, each of the leased departments isunder the supervision of a department manager.While the storemanager has authority to recommend to the respective leased depart-ment managers that their employees be disciplined for infractions ofgeneral store rules, i. e., eating or smoking on the selling floor, each,of the department managers possesses the exclusive authority to hireand discharge employees under him.The record reveals that the home office of Virginia Dare StoresCorporation in New York sets uniform hours of work as well as vaca-tion periods for all employees.Holidays and other employee plansare alsocentrally devised in the New York office of Virginia DareStores Corporation.However, each leased department maintains itsown timecards, accounting records, and payrolls.Each leased depart-ment pays its own employees, and makes its own payroll deductionsfor income taxes, workmen's compensation, and social-security taxes.Moreover, each department manager independently grants wage in-creases to the employees in his department.Finally, there is no evi-dence of interchange between the employees of the various leaseddepartments and the Employer's ready-to-wear department.In view of the foregoing, and the entire record in this proceeding,it seems clear that the independent corporations which lease spacefrom the Employer to operate their various departments, and not theEmployer, control the essential terms and conditions of employmentgoverning the leased department employees.Accordingly, we findthat the employees of the leased departments do not possess sufficientinterests in common with the employees of the Employer in the ready-to-wear department to warrant including the leased department em-ployees in a unit with the employees in the ready-to-wear department .6We therefore find that a unit including all employees in the leaseddepartments and all employees in the Employer's ready-to-wear de-partment is inappropriate.On the other hand, we find that the alter-native unit requested by the Petitioner, consisting of all the employeesin the Employer's ready-to-wear department, is appropriate for pur-8 The parties stipulated that the employees of one of these leased departments, which isoperated as a grocery store by Fazio's, should not be considered as part of the unit ofleased department employees whom the Petitioner seeks because the employees of thisdepartment are currently represented by a sister local of the Petitioner.9 SeeThe Erlanger Dry Goods Co.,107 NLRB 23;The Fair Department Store,107 NLRB1501. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes of collective bargaining.We shall therefore direct that anelection be held among the employees in that department.We find that the following employees of the Employer constitutean appropriate unit for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act: All employees in theEmployer's ready-to-wear department at its retail store in Bedford,.Ohio, excluding employees in the leased departments, guards, watch-men, and all supervisors-as defined in the Act.[Text of Direction of Election omitted from publication.]Minute Maid CorporationandCannery,Citrus Workers,Drivers,Warehousemen and Allied Employees Local Union#444, In-ternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO,Petitioner.Case No.12-RC-14 (formerly 10-RC-3596). January 16,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor RelationsAct, ahearing was held before Allen Sinsheimer,Jr., hearing officer.'The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer contends that the Board has no jurisdiction overit and that,therefore,the instant petition should be dismissed.Wefind no merit in this contention.The Employer is a Florida corporation with its principal officelocated at Orlando, Florida,and is engaged in the business of concen-trating and processing citrus products.Its plant at Auburndale,Florida, is the only one involved in this proceeding.As the Em-I The Employer moves that the petition be dismissed on the ground that it is not sup-ported by 30 percent of the employees in the unit as required by the Board's Rules andRegulations, and on the further ground that the Board's application of the 30 percentshowing-of-interest rule to seasonal industries (to the effect that the showing may belimited to current employees, excluding peak season employees, at a time when peak sea-son operations are not being carried on) is an arbitrary and capricious rule, contraryto the meaning and intent of the statute, and is not consistent with the Act or with theAdministrative Procedure Act.These motions are hereby deniedThe Board has repeatedly held that the showing ofinterest is a matter for administrative determination and is not a subject which is litigableby the parties to a representation proceedingFurthermore, we are satisfied that Peti-tioner's showing is adequate, even when measured against the number of employeesemployed during the Employer's peak season operations.Furthermore, we have fre-quently held in the past that a representation proceeding is not subject to the provisionsof the Administrative Procedure Act.F C. Russell Company,116 NLRB 1015, andcases cited thereinAccordingly, we find no merit in these contentions.The Employer has advanced various additional grounds for dismissing the petition.For reasons stated hereinafter in this Decision the motions to dismiss are hereby deniedin toto.117 NLRB No. 17.